DETAILED ACTION
This communication is in response to Application No. 14/830,693 originally filed 08/19/2015. The Request for Continued Examination and Amendment presented on 10/13/2021, which provides amendments to claims 1, 29, and 30, is hereby acknowledged. As noted in a prior action, Applicant asserts the following regarding the claims:

    PNG
    media_image1.png
    409
    583
    media_image1.png
    Greyscale

Currently claims 1, 3-24, 26-27, and 29-52 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-24, 26-27, and 29-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the amendment regarding the prior art of Park, The Office notes the following: Regarding the amendment (emphasis added) “in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration: enter a do not disturb (DND) mode; and perform a first predetermined action including displaying a first user interface; and in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for not greater than the threshold duration, perform a second predetermined action including displaying a second user interface different from the first user interface” The Office notes that Park discloses the claimed invention which respect to Figures 31-34. Using Figure 33-34 as an example, a first interface in the DND mode is considered to be Figure 34C. Figure 34(c) is a result of the device monitoring for a palm touch and turning off/ pausing the video being played (i.e. “Yes” at 3305 in fig. 33). This is considered to read on the limitation “in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold …: enter a do not disturb (DND) mode; and perform a first predetermined action including displaying a first user interface”. Where the palm touch shown at Figure 3(b) would not be sensed greater than the predetermined critical area, Figure 34(a) would be maintained. Thus, the second predetermined action would be maintaining the video feed and continuing to display the second user interface shown in Figure 34(a). (i.e. “No” at 3305 in fig. 33).  This considered to read on the limitation “in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for not greater than the threshold …, perform a second predetermined action including displaying a second user interface different from the first user interface”. The Office however notes that Park discloses the claimed invention with the exception of monitoring the performance of the gesture based on time and thus does not expressly teach determining the gesture with a certain “threshold duration”. Parks disclosure only appears to monitor palm touches based upon the sensed contact area or the coverage area of the contact rather than determining how long the palm contact occurs. Thus Park teaches the limitation, in part, as “in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold …: enter a do not disturb (DND) mode; and perform a first predetermined action including displaying a first user interface; and in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for not greater than the threshold …, perform a second predetermined action including displaying a second user interface different from the first user interface”
	In a secondary reference of Landau U.S. Patent Publication No. 2015/0346894 A1, this reference expressly teaches to monitor a palm touch with coverage detection and duration. Please refer to paragraphs [0048-0055]. Landau teaches that using duration of touch is beneficial in that may ensure that a user actually intends to perform an action rather than inadvertently covering up the sensor components. See [0054]. Thus the use of monitoring the duration of a palm touch was known by those of skill in the art and
	Therefore in view of these references it is respectfully submitted the prior art teaches the claimed invention and will be currently maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 27, 29-31, 33, 41, 42, 44, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 hereinafter Park in view of Landau U.S. Patent Application Publication No. 2015/0346894 A1 hereinafter Landau.

Consider Claim 1:
	Park discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, (Park, [0140], [0234], [0012], “Exemplary embodiments of the present invention disclose a computer-readable recording medium recording an executable program for providing a user interface.”) which when executed by one or more processors of an electronic device comprising a touch-sensitive display that includes a touch- sensitive component and a display, cause the device to: (Park, [0211-0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	receive data representing a user input; (Park, [0211-0233], [0214], [0225], See flowchart in Fig. 31 and 33 items 3102 and 3302 respectively.)
	determine, based on the data representing the user input, whether the user input is a cover gesture over the touch-sensitive display, (Park, [0211-0233], [0215], “If a user's touch action input occurs, the controller 13 may determine a contact area (3103) and an area of the contact area (3104).”)
(Park, [0211-0233], [0227], [0216], “The controller 13 may determine whether the area of the contact area is equal to or greater than a predetermined critical area value (3105).  The predetermined critical area value may, for example, correspond to the average size of a user's hand, which can be set according the user interface device 10 manufacturer's preference.”)
	in response to receiving the data representing the user input: in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold…: (Park, [0211-0233], See flowchart in Fig. 31 and 33 items YES at 3105 and 3305 respectively.)
	enter a do not disturb (DND) mode; and perform a first predetermined action including displaying a first user interface; and (Park, [0211-0233], [0218], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may perform a reception rejection function (3106).  In this case, the controller 13 may control the display unit 11 to display a communication termination message (e.g., incoming call rejection).  In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.  The controller 13 may also control the display unit 11 to display an image representing silence or a vibration.” See also response to arguments above.)
	in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for not greater than the threshold…, perform a second predetermined action including displaying a second user interface different from the first user interface. (Park, [0211-0234], [0010], [0058], [0219], “If the area of the contact area is less than a predetermined critical area value at step 3105, the controller 13 may maintain the incoming call notification state (3107).”)
Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a cover gesture as a means for touch input within a touch sensitive display device as this was a known technique in view of Park and as recognized in Park the motivation for providing these feature within a single application would have been for the purpose of allowing for a variety of user-friendly inputs such that a user can quickly and accurately provide input on a user interface of a device in which a small-sized display is mounted. (Park, [0232-0233])

    PNG
    media_image2.png
    502
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    500
    398
    media_image3.png
    Greyscale


	Park while disclosing all limitations regarding the functionality of the device however does not specify that when the palm touch is sense the duration is measured a threshold duration.
	Landau however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to also additionally monitor a touch input, such as a covering gesture, by sensing the duration of the touch and thus teaches determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration. (Landau, [0048-0055], [0054], “Further, for some embodiments, the processor 210 may determine whether a duration of the user interaction satisfies a particular threshold duration (524).  For example, the palm detection logic 215 may register a palm-touch input only if the sensor components 240 remain covered for at least the threshold duration (e.g., 1.5-2 seconds).  This may ensure that a user actually intends to power off the device 200 and/or display 230, rather than inadvertently covering up the sensor components 240.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use detection logic for monitoring threshold duration of palm touch as this was known in view of Landau and would have been utilized for the purpose of that it may ensure that a user actually intends to perform an action rather than inadvertently covering up the sensor components. See [0054].

Consider Claim 29:
	Park discloses a computer-implemented method comprising: (Park, [0234], See Abstract.)
	at an electronic device comprising a touch-sensitive display that includes a touch-sensitive component and a display: (Park, [0234], [0010], “Exemplary embodiments of the present invention disclose a device using information based on a touch finger type.  The device includes a display unit, a sensor and a is controller.”)
	receiving data representing a user input; (Park, [0211-0233], [0214], [0225], See flowchart in Fig. 31 and 33 items 3102 and 3302 respectively.)
	determining, based on the data representing the user input, whether the user input is a cover gesture over the touch-sensitive display, (Park, [0211-0233], [0215], “If a user's touch action input occurs, the controller 13 may determine a contact area (3103) and an area of the contact area (3104).”)
	wherein determining whether the user input is a cover gesture includes determining, based on the data representing the user input, whether a touch has been detected at a threshold amount of the touch-sensitive display; and (Park, [0211-0233], [0216], “The controller 13 may determine whether the area of the contact area is equal to or greater than a predetermined critical area value (3105).  The predetermined critical area value may, for example, correspond to the average size of a user's hand, which can be set according the user interface device 10 manufacturer's preference.”)
	in response to receiving the data representing the user input: in accordance with a determination that the user input is the cover gesture over the touch-sensitive display, (Park, [0211-0233], See flowchart in Fig. 31 and 33 items YES at 3105 and 3305 respectively.)
	in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold …: entering a do not disturb (DND) mode; and performing a first predetermined action including displaying a first user interface; (Park, [0211-0233], [0218], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may perform a reception rejection function (3106).  In this case, the controller 13 may control the display unit 11 to display a communication termination message (e.g., incoming call rejection).  In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.  The controller 13 may also control the display unit 11 to display an image representing silence or a vibration.”)
	in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for not greater than the threshold …, performing a second predetermined action including displaying a second user interface different from the first user interface. (Park, [0211-0234], [0010], [0058], [0219], “If the area of the contact area is less than a predetermined critical area value at step 3105, the controller 13 may maintain the incoming call notification state (3107).”)
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a cover gesture as a means for touch input within a touch sensitive display device as this was a known technique in view of Park and as recognized in Park the motivation for providing these feature within a single application would have been for the purpose of allowing for a variety of user-friendly inputs such that a user can quickly and accurately provide input on a user interface of a device in which a small-sized display is mounted. (Park, [0232-0233])
	Park while disclosing all limitations regarding the functionality of the device however does not specify that when the palm touch is sense the duration is measured and thus does not expressly teach determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration.
Landau however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to also additionally monitor a touch input, such as a covering gesture, by sensing the duration of the touch and thus teaches determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration. (Landau, [0048-0055], [0054], “Further, for some embodiments, the processor 210 may determine whether a duration of the user interaction satisfies a particular threshold duration (524).  For example, the palm detection logic 215 may register a palm-touch input only if the sensor components 240 remain covered for at least the threshold duration (e.g., 1.5-2 seconds).  This may ensure that a user actually intends to power off the device 200 and/or display 230, rather than inadvertently covering up the sensor components 240.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use detection logic for monitoring threshold duration of palm touch as this was known in view of Landau and would have been utilized for the purpose of that it may ensure that a user actually intends to perform an action rather than inadvertently covering up the sensor components. See [0054].

Consider Claim 30:
	Park discloses a electronic device, comprising: (Park, [0234], See Abstract.)
	a touch-sensitive display that includes a touch-sensitive component and a display; (Park, [0211-0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	one or more processors; (Park, [0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	a memory; and (Park, [0234], “For example, the instruction may be a computer-executable instruction encoded on one or more computer-readable recording media.”)
(Park, [0234], “A method of executing an instruction, as described hereinabove with reference to FIGS. 1 to 34, according to information based on at least one user finger being detected by an optical touch sensor, a capacitance touch sensor, or a pressure-sensitive touch sensor can be recorded as a program and/or encoded in a computer-readable recording medium. For example, the instruction may be a computer-executable instruction encoded on one or more computer-readable recording media.”)
	receiving data representing a user input; (Park, [0211-0233], [0214], [0225], See flowchart in Fig. 31 and 33 items 3102 and 3302 respectively.)
	determining, based on the data representing the user input, whether the user input is a cover gesture over the touch-sensitive display, wherein determining whether the user input is a cover gesture includes determining, based on the data representing the user input, whether a touch has been detected at a threshold amount of the touch-sensitive display; and (Park, [0216], “The controller 13 may determine whether the area of the contact area is equal to or greater than a predetermined critical area value (3105).  The predetermined critical area value may, for example, correspond to the average size of a user's hand, which can be set according the user interface device 10 manufacturer's preference.”)
	in response to receiving the data representing the user input: in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration: entering a do not disturb (DND) mode; and performing a first predetermined action including displaying a first user interface; (Park, [0218], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may perform a reception rejection function (3106).  In this case, the controller 13 may control the display unit 11 to display a communication termination message (e.g., incoming call rejection).  In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.  The controller 13 may also control the display unit 11 to display an image representing silence or a vibration.”)
	in accordance with a determination that the user input is the cover gesture over the touch-sensitive display for not greater than the threshold duration, performing a second predetermined action including displaying a second user interface different from the first user interface. (Park, [0211-0234], [0010], [0058], [0219], “If the area of the contact area is less than a predetermined critical area value at step 3105, the controller 13 may maintain the incoming call notification state (3107).”)
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a cover gesture as a means for touch input within a touch sensitive display device as this was a known technique in view of Park and as recognized in Park the motivation for providing these feature within a single application would have been for the purpose of allowing for a variety of user-friendly inputs such that a user can quickly and accurately provide input on a user interface of a device in which a small-sized display is mounted. (Park, [0232-0233])
	Park while disclosing all limitations regarding the functionality of the device however does not specify that when the palm touch is sense the duration is measured and thus does not expressly teach determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration.
Landau however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to also additionally monitor a touch input, such as a covering gesture, by sensing the duration of the touch and thus teaches determination that the user input is the cover gesture over the touch-sensitive display for greater than a threshold duration. (Landau, [0048-0055], [0054], “Further, for some embodiments, the processor 210 may determine whether a duration of the user interaction satisfies a particular threshold duration (524).  For example, the palm detection logic 215 may register a palm-touch input only if the sensor components 240 remain covered for at least the threshold duration (e.g., 1.5-2 seconds).  This may ensure that a user actually intends to power off the device 200 and/or display 230, rather than inadvertently covering up the sensor components 240.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use detection logic for monitoring threshold duration of palm touch as this was known in view of Landau and would have been utilized for the purpose of that it may ensure that a user actually intends to perform an action rather than inadvertently covering up the sensor components. See [0054].

Consider Claim 3 (and similar claim 31 and 42):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, wherein: the electronic device further comprises an ambient light sensor; the data representing the user input comprises ambient light data representing an amount of light received by the ambient light sensor; and determining whether the user input is the cover gesture over the touch- sensitive display comprises: (Park, [0063], [0059], “The sensor 12 may be an optical detecting sensor having an infrared ray light emitting diode (LED) and a phototransistor disposed in a matrix form opposite to each other, and in which a finger image is obtained by emitting and receiving infrared rays.  When a touch action occurs, the optical sensor estimates an amount of light reflected from the finger, i.e., an amount of reflected light.  The estimated amount of reflected light may serve as data to identify a touch area and an adjacent area.  The optical sensor performs a detecting operation in such a way that, when a touch action occurs on a screen, it estimates an image of a touch object through a photodiode and detects an effective touch area where the touch object actually contacts on the screen.  The effective touch area is converted to a digital image.  The digital image is analyzed for the coordinates of the effective touch area, thereby identifying the touched location.  Therefore, the touched location makes it possible to perform a variety of functions related to an icon corresponding thereto.”)
	determining, based on the ambient light data, whether the amount of light received by the ambient light sensor is below a threshold light value. (Park, [0227], [0216],  [0066], “The controller 13 controls the sensor 12 and determines whether a user's touch action occurs on a screen (201).  If the sensor 12 detects a user's touch action on a screen at 201, it generates a sensor signal and outputs it to the controller 13 (202).  For example, if the sensor 12 is implemented with an optical sensor, the sensor signal contains information regarding an amount of reflected light.  If the sensor 12 is implemented with a touch sensor, the sensor signal contains information regarding the change in charges lost on the screen (i.e., an amount of lost charge).”)

Consider Claim 5 (and similar claim 33 and 44):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, wherein: the electronic device further comprises a contact intensity sensor; the data representing the user input comprises intensity data representing a characteristic intensity of a contact detected by the contact intensity sensor; and determining whether the user input is the cover gesture over the touch- sensitive display comprises: (Park, [0234], [0143], [0146], [0145], “If a touch action is input on a screen by a user with at least one finger, the sensor 12 may generate a sensor signal and output the sensor signal to the controller 13.  When the sensor 12 is formed with an optical sensor, the sensor signal may include information about a light reflection amount; when the sensor 12 is formed with a capacitance touch sensor, the sensor signal may include information about a change amount (e.g., loss amount) of electric charges of a screen surface; and when the sensor 12 is formed with a pressure-sensitive touch sensor, the sensor signal may include information about a pressure value.  In general, any type of information may be provided according to the type of sensor 12 being used.”)
	determining, based on the intensity data, whether the characteristic intensity of the contact detected by the contact intensity sensor is above a threshold intensity. (Park, [0227], [0216], [0066], “The controller 13 controls the sensor 12 and determines whether a user's touch action occurs on a screen (201).  If the sensor 12 detects a user's touch action on a screen at 201, it generates a sensor signal and outputs it to the controller 13 (202).  For example, if the sensor 12 is implemented with an optical sensor, the sensor signal contains information regarding an amount of reflected light.  If the sensor 12 is implemented with a touch sensor, the sensor signal contains information regarding the change in charges lost on the screen (i.e., an amount of lost charge).”)
Consider Claim 27 (and similar claim 41 and 52):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: cease to produce audible outputs in response to incoming electronic messages while the electronic device is in the DND mode. (Park, [0211-0233], [0218], “In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.”)

Claim Rejections - 35 USC § 103
Claim 4, 32, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 in view of Landau U.S. Patent Application Publication No. 2015/0346894 A1 as applied to claim 1 above, and further in view of  Miyazaki U.S. Patent Application Publication No. 2012/0092283 Al hereinafter Miyazaki.

Consider Claim 4 (and similar claim 32 and 43):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, and teaches those of skill in the art are aware to determine touch size and movement of a finger based on a user input using various sensor (see claim 1) and thus teaches wherein: the electronic device further comprises a … sensor; the data representing the user input comprises … data representing motion of the electronic device detected by the … sensor; and determining whether the user input is the cover gesture over the touch- sensitive display comprises: determining, based on the … data, whether the … of the electronic device is above a threshold amount of motion and whether the … occurred within a predetermined length of time after a notification event. (Applicants specifically defines “The predetermined length of time can be selected to be any desired value.” thus this could be any point in time after a notification is received. See Park Fig. 31 and steps 3102-3106.)
	Park in view of Landau however does not specify that this is a motion sensing device and thus does not specify the electronic device further comprises a motion sensor; the data representing the user input comprises motion data representing motion of the electronic device detected by the motion sensor; and determining whether the user input is the cover gesture over the touch-sensitive display comprises: determining, based on the motion data, whether the motion of the electronic device is above a 
	Miyazaki however teaches the known technique of using a cover gesture as input gesture and identifying an operation according to the covering gesture using a motion sensor and therefore teaches comprises a motion sensor; the data representing the user input comprises motion data representing motion of the electronic device detected by the motion sensor; and (Miyazaki, [0065], “The remote sensor 107 consists of a stereo camera or the like, which images and captures a remote movement of the operating tool M such as a predetermined gesture.”)
	determining whether the user input is the cover gesture over the touch-sensitive display comprises: determining, based on the motion data, whether the motion of the electronic device is above a threshold amount of motion and whether the motion occurred within a predetermined length of time after a notification event. (Miyazaki, [0136], [0118], “The control unit 117 determines whether the absolute value of the moving velocity v of the operating tool M is less than a predetermined threshold value vt (S313).  Then, in the case of positive determination result, the control unit 117 identifies an operation corresponding to the static gesture (S315).”  Applicants specifically defines “The predetermined length of time can be selected to be any desired value.” thus this could be any point in time after a notification is received.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a motion sensor as the input sensing device and further to measure such an input as the use of a motion sensor was a known technique in view Miyazaki and in which the motivation for using such a device would have been such that the input of various operations becomes possible based on the contact gesture of the operating tool M on the display panel 101.  In particular, the user can perform an intuitive operation by giving an arbitrary meaning to each contact (Miyazaki, [0131])

Claim Rejections - 35 USC § 103
Claims 6-24, 34-38, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 in view of Landau U.S. Patent Application Publication No. 2015/0346894 A1 as applied to claim 1 above, and further in view of NPL Reference titled “Setup Do Not Disturb Blocking Mode on Android with Calendars Sync & Silent Timer - Android Advices.” by Pavan posted on February 4, 2014 hereinafter referred to as Pavan. 


    PNG
    media_image4.png
    383
    657
    media_image4.png
    Greyscale

Image 1 (left) 		Image 2 (center) 		     Image 3 (right)

    PNG
    media_image5.png
    613
    719
    media_image5.png
    Greyscale

Image 4 (left)			Image 5 (right)

Consider Claim 6 (and similar claim 34 and 45):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: in response to determining that the user input is the cover gesture over the touch-sensitive display, however do not specify to determine a termination time that the electronic device will exit the DND mode.
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a do not disturb feature and therefore discloses to determine a termination (Pavan, See above middle picture as the buttons with time are specifically used to determine a termination time of the DND mode.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to determine the length of a device being placed in DND mode and exiting after said length of time ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as taught by Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park in view of Landau) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 7 (and similar claim 35 and 46):
Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: in response to a current time being the termination time, exit the DND mode. (Pavan, Pg 3, "This app has an instant tab that gives four options of +5 minutes, +15 minutes, +1 hour and +4' hours if you want to quickly make the phone silent while driving or in meeting to make it simpler.”)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Remaining Time and Time Bar)][AltContent: textbox (4 Selectable Times to increment the DND mode in)]                  
    PNG
    media_image6.png
    611
    347
    media_image6.png
    Greyscale

Image 6

Consider Claim 8:
Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the termination time is determined based on contextual data. (Pavan, See image on the left as the device can be set to DND mode based upon calendar information)

Consider Claim 9:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 8, wherein determining the termination time that the electronic device will exit the DND mode comprises: determining whether there is sufficient contextual data to generate a custom termination time; in response to determining that there is sufficient contextual data to generate the custom termination time: determining the custom termination time based on the contextual data; and set setting the termination time to be equal to the custom termination time; and in response to determining that there is not sufficient contextual data to generate the custom termination time, set setting the termination time to be equal to a default value. (Pavan, Page 2, “By using this Do Not Disturb App all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 10:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 9, wherein to determine determining the custom  (Pavan, Page 2, "By using this Do Not Disturb App all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 11:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: generate a notification of a predetermined length of time prior to the termination time. (Pavan, See image 6 above and the “countdown bar” noted above with the 10:45 time period.)

Consider Claim 12:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 11, wherein the notification comprises an indication of a length of time until the termination time. (Pavan, See image 6 above and the noted arrow pointing to the remaining time bar.)

Consider Claim 13:
Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: while in the DND mode: receive new data representing a new user input; determine, based on the new data representing the new user input, whether the new user input is a second cover gesture over the touch-sensitive display; and in accordance with a determination that the new user input is the second cover gesture over the touch-sensitive display, determine a new termination time that the electronic device will exit the DND mode. (Paven, See image 2 center as this shows options to add more time using a second gesture. Also image 5 shows a menu screen brought up by a gesture which gives the user options to cancel the current DND mode.) 

Consider Claim 14:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 13, wherein the new termination time is one hour after a time that it was determined that the new user input is the second cover gesture over the touch-sensitive display. (Paven, See at least image 6 above as more than one selection of times above will increment the length of time the DND mode will be on.)

Consider Claim 15 (and similar claim 36 and 47):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, and wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, however do not specify to cause the device to: in response to 
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a specific length of time for a do not disturb mode feature and therefore discloses to determine a length of time that the electronic device will be in the DND mode. (Paven, See at least second image center above as this shows a group of selectable times to place the device in the DND mode.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to determine the length of a device being placed in DND mode and exiting after said length of time ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as taught by Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having Park in view of Landau) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 16 (and similar claim 37 and 48):
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: in response to the length of time expiring, exit the DND mode. (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 17:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, herein the length of time is determined based on contextual data.  (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 18:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 17, wherein determining the length of time that the electronic device will be in the DND mode comprises: determining whether there is sufficient contextual data to generate a custom length of time; in response to determining that there is sufficient contextual data to generate the custom length of time: determining the custom length of time based on the contextual data; and set setting the length of time to be equal to the custom length of time; and in response to determining that there is not sufficient contextual data to generate the custom length of time, se setting the length of time to be equal to a default value. (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.” The app will look for meetings and set the length of time to be silent based upon entries in your calendar and if there is no entry a default length of time to be in DND mode is 0. )

Consider Claim 19:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 18, wherein determining the custom length of time based on the contextual data comprises: determining an event based on the contextual data, the event having an end time of the event; determining a difference between a current time and the end time of the event; and se setting the custom length of time to be equal to the difference between the current time and the end of time of the event. (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 20:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: generate a notification of a predetermined length of time prior to expiration of the length of time that the electronic device will be in the DND mode. (Pavan, See image 6 above and the noted arrow pointing to the remaining time bar.)

Consider Claim 21:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 20, wherein the notification comprises an indication of a length of time until the expiration of the length of time that the electronic device will be in the DND mode. (Paven, See at least image 6 above the time bar.)

Consider Claim 22:
	Park in view of Landau in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or  (Paven, See image 2 center as this shows options to add more time using a second gesture. Also image 5 shows a menu screen brought up by a gesture which gives the user options to cancel the current DND mode.)

Consider Claim 23 (and similar claim 38 and 49):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, however do not specify cause the device to: prevent all notifications from being presented while the electronic device is in the DND mode.
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a do not disturb feature for preventing notifications to a user and therefore discloses to prevent all notifications from being presented while the electronic device is in the DND mode. (Pavan, See image 3 right above as this shown the various settings options for allowing/ not allowing types of notifications to a user.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode and how to alert a user); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as disclosed by Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park in view of Landau) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 24 (and similar claim 39 and 50):
	Park in view of Landau discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: however do not specify to prevent a subset of all notifications from being presented while the electronic device is in the DND mode. 
Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a do not disturb feature for preventing notifications to a user and therefore discloses prevent a subset of all notifications from being presented while the electronic device is in the DND mode. (Pavan, page 3 “So after all these there Is another feature, that lets the user to accept calls and SMS from a particular Group even when the phone is set for a silent mode.” See image 3 right above as this shown the various settings options for allowing/ not allowing types of notifications to a user of which are selectable.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to prevent notifications from alerting a user of a device being placed in DND mode ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode and how to alert a user); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as disclosed by Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park in view of Landau) that was ready for improvement  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claims 26, 40, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 in view of Landau U.S. Patent Application Publication No. 2015/0346894 A1 as applied to claim 1 above, and further in view of NPL Reference titled “Get blocking mode functions on your Android thanks to Do Not Disturb” by Loie Favre posted on February 3, 2014 hereinafter referred to as Favre. 

Consider Claim 26 (and similar claim 40 and 51):
	Park in view of Landau discloses the discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, however do not specify to cause the device to: cease to produce haptic outputs in response to incoming electronic messages while the electronic device is in the DND mode. 
	Favre however discloses that those of skill in the art before the effective filing date of the invention would have known to cause the device to: cease to produce haptic outputs in response to incoming electronic messages while the electronic device is in the DND mode. (Favre, See above image on the right and the options for “vibration”.)
a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to prevent notifications from alerting a user of a device being placed in DND mode ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode and how to alert a user via a haptic response); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as disclosed by Favre as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park in view of Landau) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626